MAYSIA RESOURCES CORPORATION

(presently doing business as PRIMEGEN ENERGY CORPORATION)

(the “Company”)

 

3625 N. Hall Street, Suite 900, Dallas, Texas 75219

                                          
                                          
                                                           

 

Purchase Agreement

 

This letter agreement (“LA”) constitutes a definitive and binding sales and
assumption document between the Company and Projection Capital Limited
(“Projection") whereby the Company will acquire a 100% right title and interest
in and to the interest of Projection in the in Partnership and the Partnership
Agreement (as those terms are defined hereinbelow) and will assume the rights
and obligations of Projection under the Partnership Agreement. The parties agree
to enter into all other agreements as are necessary to give effect to the
transactions ("Transactions") described hereinbelow.

The parties acknowledge and understand the following:

Effective July 14, 2006, FS Subparticipation #1 L.P., Wildes Exploration, LLC
(“Wildes”) and Projection entered into an agreement (the “Partnership
Agreement”), a copy of which is attached hereto as Schedule “A”, to form a Texas
limited liability partnership (“Partnership”) with respect to a shale gas
leasing and exploration program (the “Program”) in Arkansas with the following
parameters:

A.           Pursuant to several underlying participation agreements (the
“Participation Agreements”), Wildes has participated in the acquisition of a 10%
interest in the acquisition of leasehold title to certain oil and gas leases
(covering approximately 29,250 acres located in Van Buren, Stone and Cleburne
Counties, Arkansas), proprietary 2-D seismic data and/or 3-D seismic data and
drilling and completion costs of certain wells in the follow-up development
program;

 

B.           Rather than attempting to become a direct participant in the
Participation Agreements, through the Partnership Agreement Projection acquired
the right to have distributed to it, as a limited partner of the Partnership
(managed directly or indirectly by Wildes) certain proceeds, net of Partnership
obligations, of a silent sub participation (“Sub participation”) by the
Partnership in the Participation Agreements structured to parallel in substance
and effect the Participation Agreements, but functioning independently of the
same as follows:

 

 

(1)

Under the Sub participation, among other things, Wildes will remit to the
Partnership all proceeds received on account of its 10% Working Interest;

 

 

(2)

As the initial consideration for allowing such a Sub participation, an amount of
US$1,700,000 has been paid pursuant to the Partnership Agreement by Projection
on account of the Program, including the cost of the leases and other matters
associated with the Participation Agreements;

 

 


--------------------------------------------------------------------------------



2

 

 

 

 

(3)

An additional US$682,500 is presently due from Projection under the Partnership
Agreement;

 

 

(4)

Additional consideration on account of adjustments and exploration costs will
become due and payable under the Partnership Agreement as the Program proceeds.

 

1.

The Company hereby purchases, and Projection hereby sells and assigns to the
Company, 100% of the interest (the “Interest”) of Projection in the Partnership,
for and in consideration (the “Consideration”) of the cash payment of
US$2,500,000 payable at the closing (“Closing”) of the Transactions. The
Consideration will be paid by a Promissory Note bearing simple interest at 6%,
due one year from Closing.

2.

The Company acknowledges and agrees that it has conducted sufficient due
diligence investigations to satisfy itself that it wishes to complete
acquisition of the Interest and the Transactions and has waived the right to
conduct further due diligence.

3.

From and after Closing, if required, Projection will hold the interests of the
Company in the Program and Partnership in trust for the Company pending the
consent of the general partner of the Partnership to the assignment contemplated
hereby and the transfer of the Interest to the Company, and will remit all
proceeds as directed by the Company.

4.

The Company represents and warrants to Projection:

 

a)

the Transactions and this LA have been duly authorized by all required corporate
action and the LA is enforceable against the Company in accordance with its
terms, subject to equitable remedies and the rights of creditors generally;

 

b)

the Company is not a party to any actions, suits or proceedings that could
materially affect its business or financial condition and, to the best of its
knowledge, no such actions, suits, proceedings or regulatory investigations are
contemplated or have been threatened;

 

c)

the Company has due and sufficient right and authority to enter into this LA on
the terms and conditions herein set forth and to acquire legal and beneficial
title and ownership of the Interest;

 

d)

the completion of the Transactions will not result in a breach of, any of the
terms of its incorporating documents of the Company or any agreements or
instruments to which the Company is a party; and

 

e)

the Company is a valid and subsisting corporation, duly incorporated and in good
standing under the laws of the State of Nevada, and has the necessary corporate
power, authority and capacity to own property and assets and to carry on
business.

5.

Projection represents and warrants to the Company:

 

 


--------------------------------------------------------------------------------



3

 

 

 

a)

the performance of this LA will not give any person or company any right to
terminate or cancel any agreement or any right enjoyed by the Partnership and
will not result in the creation or imposition of any lien, encumbrance or
restriction of any nature whatsoever in favour of a third party upon or against
the Partnership or the Interest;

 

b)

Projection has due and sufficient right and authority to enter into this LA on
the terms and conditions herein set forth and to transfer the legal and
beneficial title and ownership of the Interest to the Company;

 

c)

no person, firm or corporation has any agreement or option or a right capable of
becoming an agreement for the purchase of the Interest, or any right capable of
becoming an agreement for the purchase of the Interest;

 

d)

this LA has been authorized by all necessary corporate action on the part of
Projection and is a legal, valid and binding obligation of Projection;

 

e)

there are no liabilities, contingent or otherwise, relating to the Interest
which have not been previously disclosed;

 

f)

there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending or, to the knowledge of Projection,
threatened against or affecting the Partnership or Interest at law or in equity,
or before or by any federal, state, municipal or other governmental department,
commission, board, bureau or agency;

 

g)

Projection owns the Interest as the legal and beneficial owner thereof, free of
all liens, claims, charges and encumbrances whatsoever;

 

h)

neither Projection nor the Partnership have experienced, nor are they aware of
any occurrence or event which has had, or might reasonably be expected to have,
a materially adverse affect on the Partnership, the Interest or the Project and
Projection has not knowingly withheld any facts relating to the Partnership, the
Interest or the Program which could reasonably be expected to adversely
influence the decision of the Company to complete the purchase of the Interest;
and

 

i)

neither Projection nor any company controlled by it owns any property or assets
which are used in the by the Partnership or are necessary or useful for the
Project.

6.

In the event Closing has not occurred on or before on or before October 31,
2006, this LA shall be terminated and of no further force or effect.

7.

Subject to paragraph 3, this LA is not intended to create any partnership or
agency relationship between the parties or fiduciary obligations of any
description, and this LA shall not be construed so as to render the parties
liable as partners or as creating a partnership, and no party shall be or shall
be deemed to be, or shall hold itself out to be an agent of any other party.

 

 


--------------------------------------------------------------------------------



4

 

 

8.

This LA shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties.

 

9.

This LA may be executed in counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto validity
execute this LA by signing any such counterpart.

 

The parties hereby acknowledge the terms of this LA, entered into as of the 11th
day of August, 2006.

 

MAYSIA RESOURCES CORPORATION

 

 

per: /s/ Gordon Samson                                    

 

 

 

PROJECTION CAPITAL LIMITED

 

 

per: /s/ signed                                                   

 

 

 

 

 

 